Citation Nr: 9909617	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
following a September 1995 decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of service connection 
for PTSD.

In addition to the issue cited on the cover page of this 
decision, the veteran's representative, in a March 1999 
informal hearing presentation, raised the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD.  This issue has not been developed for 
appellate review and is not intertwined with the issue on 
appeal.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

The veteran and his representative assert that the veteran is 
entitled to service connection for PTSD as a result of 
stressors he experienced on the U.S.S. Ault (a destroyer) and 
on the U.S.S. Wainwright (a guided missile cruiser).  
Specifically, the veteran alleges that, while serving on the 
U.S.S. Ault, he was involved in an incident in a gun turret 
in either late 1965 or early 1966 when a powder casing was 
improperly loaded into an elevator.  An officer later told 
the veteran that he and everyone with him in the gun turret 
could have been killed because the powder could have 
exploded.  Next, the veteran reported that he learned that a 
sailor who succeeded him aboard the U.S.S. Ault, was killed 
doing that job.  (Specifically, in the summer of 1967 the 
U.S.S. Ault was hit by enemy artillery fire, on the very gun 
turret that the veteran had worked on.  Two sailors were 
killed and a number were wounded in the incident.).  See 
December 1996 personal hearing testimony and March 1996 Vet 
Center letter.

While on the U.S.S. Wainwright, stationed 20 miles out of Hai 
Phong Harbor in the Gulf of Tonkin, the veteran was assigned 
to the radar operations room were he manned a radio.  He 
worked 12 hours a day for 45 days and was then off for 45 
days.  He did this for six to nine months.  His job included 
talking with flight crews with whom he became friendly.  He 
sometimes heard their voices and then the silence that 
followed when they were shot down.  Additionally, he reported 
that his job also entailed watching for enemy aircraft so 
that missiles carried by his ship could intercept them.  He 
indicated that, at some point in his tour, he started to 
become acutely aware of all the death and destruction he had 
helped cause by doing his part to ensure that American 
bombers made it to their assigned targets.  Lastly, the 
veteran claims that he was traumatized by the negative 
reaction he received from others upon his return to the 
United States.  See December 1996 personal hearing testimony 
and March 1996 Vet Center letter.

Governing regulations provide that a grant of service 
connection for PTSD "requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor."  38 C.F.R. § 3.304(f) (1998).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding the claimed stressors 
is accepted as conclusive as to their actual existence, 
absent clear and convincing evidence to the contrary.  Gaines 
v. West, 11 Vet.App. 353 (1998).  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy, but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f); West v. Brown, 7 Vet.App. 70, 76 (1994).  

The Board notes that the 1967 command history for the U.S.S. 
Ault, filed by the veteran at his December 1996 personal 
hearing, shows that on several occasions the ship provided 
gunfire in support of ground operations in Vietnam (April 
1967, June 1967, and July 1967).  It is also reported that 
the ship came under enemy artillery fire (April 1967 and July 
1967).  However, there was no record of the ship sustaining 
any casualties in the foregoing attacks.

Furthermore, in April 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now called the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
verified that that veteran's personnel records showed that he 
served on the U.S.S. Wainwright during a tour of duty in 1966 
and 1967.  Moreover, ESG reported that the history of the 
U.S.S. Wainwright established that the ship was stationed in 
the Gulf of Tonkin during the veteran's tour on that ship.  
ESG also reported that crewmembers at that time would have 
observed and accounted for air strikes and monitored the air 
space during combat missions against the enemy.  Furthermore, 
the U.S.S. Wainwright at that time served as both a Search 
and Rescue helicopter platform and as a Screen Commander and 
Anti-Air Warfare Commander for all of Task force 77.

However, ESG in its April 1996 letter reported that it did 
not have additional information about the veteran's job 
aboard the U.S.S. Wainwright or the U.S.S. Wainwright's deck 
logs.  It was also noted that the deck logs could be obtained 
from the U.S. Naval Historical Center.  No additional 
attempts by the RO to obtain the foregoing information to 
verify either the veteran's U.S.S. Ault stressors (the powder 
incident) or U.S.S. Wainwright stressors appear in the 
record.

Next, the Board observes that the record contains a number of 
conflicting opinions as to the correct diagnosis of the 
veteran's psychiatric disorder.  Specifically, a September 
1994 VA consultation sheet included a diagnosis of an 
adjustment disorder with depression, probable PTSD with 
reference to Vietnam (as well as other post-service 
incidents), and a history of alcoholism.  Additionally, a 
March 1996 letter from the Vet Center, with an accompanying 
April 1995 client treatment plan, listed PTSD as a diagnosed 
problem.  VA treatment records, dated from February 1996 to 
March 1996, show that the veteran attended a PTSD counseling 
program.

On the other hand, private treatment records from Dr. Charles 
Burns show the veteran's complaints and treatment for 
alcoholism.  See treatment records dated in October 1990, 
November 1990, January 1991, July 1991, and March 1993.  VA 
treatment records, dated from September 1995 to April 1996, 
also show the veteran's complaints and treatment for 
depression.  Furthermore, in December 1998, the veteran's 
representative filed September 1998 and October 1998 
statements from a physician who opined, in substance, that he 
did not agree with the Vet Center's diagnosis of PTSD, but 
instead found that the veteran suffered from major 
depression. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that VA adjudicators may only 
consider independent medical evidence to support findings and 
are not permitted to base decisions on unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991).  Governing regulations also provide that 
when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).

The Board notes that the record on appeal establishes that 
the veteran was assigned to the U.S.S. Wainwright while it 
was stationed in the Gulf of Tonkin.  It also establishes 
that crewmembers at that time would have observed and 
accounted for air strikes and monitored the air space during 
combat missions against North Vietnam.  Therefore, a remand 
is required to attempt to verify the type of work the veteran 
did aboard the U.S.S. Wainwright.  A remand is also required 
to attempt to verify the alleged powder incident on the 
U.S.S. Ault in late 1965 or early 1966.  See Cohen v. Brown, 
10 Vet.App. 128 (1997).  In this regard, it should be pointed 
out that corroboration of every detail, such as the veteran's 
own personal involvement, is not necessary.  Suozzi v. Brown, 
10 Vet.App. 307 (1997).

Furthermore, after the RO has completed the above-mentioned 
development, given the varying diagnoses reported above, it 
would be useful to schedule the veteran for a VA psychiatric 
examination that takes into account any supporting evidence 
of the claimed stressors, or lack thereof.  On examination, 
the examiner should comment on the link between current 
symptomatology and one or more of the in-service stressors, 
as well as the sufficiency of the stressor(s) to establish 
the diagnosis of PTSD under DSM III, DSM III-R, or DSM IV.  

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's assistance, seek any additional 
VA PTSD therapy records.

2.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during service, 
including the names of airmen or sailors 
who were shot down and/or killed, their 
unit of assignment, and the exact date(s) 
of these incidents; the date of the 
powder incident aboard the U.S.S. Ault 
and the names of any witnesses; and the 
name of the sailor who was killed on the 
U.S.S. Ault when it was hit by artillery 
fire in the summer of 1967. 

3.  The RO should provide the U.S. Naval 
Historical Center, the National 
Personnel Records Center (NPRC), the 
USASCRUR and/or the National Archives 
with as much detail as possible in order 
to obtain verification of the alleged 
stressors.  These sources should be 
asked to say whether any additional 
information is required of the veteran 
to conduct a search, especially with 
respect to the exact work he did.  See 
Suozzi, supra.  Deck logs should be 
sought as suggested by the April 1996 
ESG letter.  Any additional development 
suggested should be undertaken.  All 
information obtained should be 
incorporated in the claims file.

4.  Thereafter, the RO should arrange 
for the veteran to be examined to 
determine if he currently has PTSD due 
to any in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on the link 
between current symptomatology and one 
or more of the in-service stressors.  
The examiner must also reconcile a PTSD 
diagnosis with any other diagnosis of 
record.  The sufficiency of the 
stressor(s) to establish the diagnosis 
of PTSD under DSM III, DSM III-R, or DSM 
IV should be noted.  The examination 
report should include complete rationale 
for all opinions expressed.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which addresses, among other things, 
all evidence that has been received by 
the RO since the 1998 supplemental 
statement of the case was issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 8 -


